Citation Nr: 1640329	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  11-03 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left shoulder disability.

4. Entitlement to service connection for a right shoulder disability.

5. Entitlement to service connection for a left hip disability.

6. Entitlement to service connection for a right hip disability.

7. Entitlement to service connection for a left elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in October 2009 and November 2010.

In April 2013 the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

In May 2014, the Board reopened the Veteran's claims for service connection for a left knee, left shoulder, and right shoulder disability and remanded those claims as well as claims for service connection for right knee, left elbow, and right and left hip disabilities for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 





The issues of service connection for right and left knee disability and right and left hip disability being remanded are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's right shoulder disability did not have its onset in service or within one year of service discharge and is not etiologically related to service. 

2. The Veteran's left shoulder disability did not have its onset in service or within one year of service discharge and is not etiologically related to service.
 
3. The Veteran's left elbow disability did not have its onset in service and is not etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3. The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that during his time in the military he was required to undertake heavy lifting and physical labor, which included lifting 150 pound reels of cable on and off a truck.  He stated that four to five hundred such spools would be moved during military exercises.  He contends that this physical activity as well as repeatedly climbing up and down telephone poles has caused degenerative joint disease throughout his body.  The Veteran also reported he was in a truck crash in 1963 while in service, although he has generally only attributed head and neck injuries to that crash.

On his May 1964 report of medical history completed at the time of his separation from service the Veteran denied painful or "trick" shoulder or elbow, "trick" or locked knee, and arthritis or rheumatism.  On examination his upper and lower extremities were found to be normal.

A private physician who treated the Veteran for complaints including right shoulder and left knee pain from 1971 to the late 1980s "on an off and on basis" authored a letter in November 2004 in which he noted that his treatment records have been purged, however he recounted that the Veteran reported falling while climbing a telephone pole and also being in a motor vehicle crash in which he ran off the road in a truck.  The doctor stated that "both of these accidents resulted in chronic injuries."  He noted that the problems the Veteran has experienced have been of an "episodic nature" which is "characteristic of most degenerative processes."  He noted the fall from the telephone pole was "unusual" with respect to "causation particularly in the case of his knee problems."  The doctor specifically indicated that the Veteran reported injuring his back in the truck crash.

Right and Left Shoulder

At his Board hearing the Veteran testified his shoulder pain began within a year of his separation from service and he first recalled being seen for shoulder problems in approximately 1966 or 1967.  He was eventually told he had rotator cuff syndrome.

A December 1977 private treatment report indicates that the Veteran reported pain in the back of his neck and shoulders when driving but he is able to flex his neck to relieve the symptoms.  No diagnosis or further treatment is indicated.

A June 1985 private treatment record indicates the Veteran sought treatment for cervical and right parascapular pain that had been present for approximately three months.  The Veteran reported he was in a car accident 12 years prior.

A March 1998 private treatment record states that the Veteran reported injuring his left shoulder three weeks prior when he caught himself from falling.  An x-ray showed a rotator cuff tear but no other radiographic findings, including no evidence of arthritic changes.  

A January 2001 private treatment record notes a complaint of right shoulder pain for the past two months.  The Veteran reported no trauma.  An x-ray showed significant acromioclavicular joint degenerative joint disease.

The Veteran underwent a VA examination in June 2014 and an addendum opinion was provided by the VA examiner in February 2015.  The examiner opined that the Veteran's shoulder conditions were less likely than not incurred in or caused by service.  The examiner stated that it would be speculative to connect the Veteran's lifting of heavy equipment during service to his current condition.  The examiner noted the earliest documentation of any shoulder issue is a report of neck and shoulder pain with driving in 1977, but records note no diagnosis or imaging at that time.  The examiner further noted that imaging done in 1998 showed a partial tear in the Veteran's left shoulder but did not note any arthritic changes, which would be commonly seen if the Veteran had wear and tear in the shoulder (beyond that seen with normal aging) from his service period, particularly as that was 34 years after service.  Finally, the examiner discussed that the Veteran's statements do not indicate any specific injury to the shoulders in his May 1963 truck accident.

The Board finds that a preponderance of the evidence is against service connection for a right or left shoulder disability.

The Veteran has not contended, and the evidence, including the Veteran's own denial of shoulder problems on his separation examination, does not suggest that the Veteran's shoulder disability began in service.  Rather, the Veteran has testified that his shoulder pain began within the year after his separation from service.

The Board acknowledges the Veteran's testimony of the onset of his shoulder pain within a year of his separation from service but finds that the objective evidence does not support that arthritis in his shoulders onset within a year of his separation from service.  A 1998 x-ray showed no arthritic changes in the Veteran's left shoulder at that time.  Degenerative changes were not noted in the Veteran's right shoulder until imaging conducted in 2001.  Thus, presumptive service connection is not warranted.

A preponderance of the evidence is further against finding that the Veteran's shoulder disabilities are a result of his service.  The Board finds the Veteran's description of lifting heavy objects in service to be credible, as are his descriptions of being sore after doing such manual labor.  However, the most competent medical opinion, that of the VA examiner weighs against finding that the Veteran's activities in service are the cause of his later diagnosed shoulder disability.  The examiner opined, and the evidence supports, that the Veteran incurred a rotator cuff tear after service and that his current degenerative joint disease is also not related to his service.

The Board acknowledges the 2004 opinion of the Veteran's private physician that he treated the Veteran for complaints including right shoulder pain periodically beginning as early as 1971 and through the late 1980's.  However, the doctor opined only generally that the Veteran's described fall from a telephone pole in service and truck crash resulted in "chronic injuries," without specifically attributing any shoulder disability to either in-service occurrence.  The Board further notes that the doctor did not have access to the Veteran's claims file and his description of an incident in which the Veteran fell from a telephone pole is not recounted elsewhere in the record.   

While the Veteran himself may sincerely believe that his shoulder disabilities are a result of service, the Board finds his own opinion has little probative value.  While the Veteran is competent to state what symptoms he feels, the etiology of a rotator cuff tear and acromioclavicular joint degenerative joint disease is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection for a right or left shoulder disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.


Left Elbow

On VA examination in June 2014 the Veteran denied having a left elbow disability.  In a February 2015 addendum the VA examiner stated that the Veteran reported he did not have a claim as to his left elbow and declined a left elbow examination.  

The Veteran has indicated that he rather wishes to pursue a claim for service connection for a right elbow disability.  That claim was denied by the RO in June 2015 and is not currently before the Board on appeal.

The Board notes that an April 2010 private treatment record indicates that the Veteran developed olecranon bursitis in his left elbow after falling on it three or four weeks ago, but otherwise does not indicate a left elbow disability.

The evidence does not support that the Veteran's left elbow olecranon bursitis is related to service.

To the extent that the Veteran so opined prior to his June 2014 VA examination, the Board finds as a lay person he does not have the education, training, or experience to competently opine as to the etiology of the condition.

The Veteran's service records, including his own report of medical history, further do not indicate a left elbow disability at the time of his separation from service and no medical opinion evidence is of record suggesting a nexus between any left elbow disability and the Veteran's service.

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in September 2010 prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the April 2013 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in June 2014 and an addendum opinion obtained in January 2015.  The Veteran declined a left elbow examination.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board carefully considered whether another remand was necessary as the examiner used the phrase speculative. See e.g. Jones v. Shinseki, 23 Vet. App. 382 (2010).  A review of the opinions provided, however, reflects that the examiners very clearly expressed the opinion they meant to convey.  The VA examiner clearly felt the condition was not related to service, provided reasons for the opinion based upon clinical testing and was saying that in order to link it to service a speculative opinion would be required.  In other words, the examiner was using speculation in the exact opposite way Jones imagined.  The totality of the report reflects that the examiner provided an opinion and supported the opinion with a rationale (onset too far removed, no objective findings the condition was chronic during service). As the report must be read as a whole, it is clear that the examiner was not simply resorting to speculation or unable to provide an opinion. See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012); see also Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012)(noting an examination is adequate when it "sufficiently inform[s] the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  As such, although the phrase appears in the opinion, it does not render the examinations inadequate as there is no indication that the opinion provided was speculative.  As such, the Board finds that the Veteran has been afforded adequate examinations. The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met. See 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a left elbow disability is denied.


REMAND

The Veteran underwent a VA examination in June 2014 and an addendum opinion was provided by the VA examiner in February 2015.  The examiner opined that the Veteran's knee conditions were less likely than not incurred in or caused by service.  The examiner stated that it would be "heavy speculation" to connect the Veteran's lifting of heavy equipment during service to his current condition.  In the rationale for the opinion, the examiner stated that a 2005 x-ray noted no degenerative joint disease or bony abnormality, which the examiner opined would be apparent if the Veteran had excessive wear (beyond that seen with normal aging) in his left knee in service 41 years earlier.  

The Board notes that the record does include a report of an August 2016 x-ray ordered by the VA that indicated no soft tissue or bony abnormality was seen in the Veteran's left knee.  However, the record also includes a July 2005 private treatment record that indicates that the Veteran reported he hurt his knee in 1963 and had an arthroscope in 1987.  An x-ray taken at that time showed mild degenerative joint disease of the left knee.

As the VA examiner did not address the private July 2005 x-ray that showed mild degenerative joint disease, relying only on the August 2016 x-ray that indicated no bony abnormality in rendering an opinion as to whether the Veteran's left knee disability is at least as likely as not related to his service, the Board finds a remand is required to obtain an addendum addressing this evidence.

The Board also notes that the record includes a January 2006 MRI done at the VA showed imaging consistent with a small medial meniscus tear.  Further, in April 2007 the Veteran was seen at the VA for an orthopedic consultation of his left knee pain.  He reported he had arthroscopic surgery for removal of a torn meniscus in 1985.  The report also states that the Veteran was "in the telephone pole climbing business for a long time and that seemed to aggravate his knee problems."  X-rays showed degenerative changes primarily in the medial compartment of the left knee.  However, VA treatment records indicate a June 2008 left knee x-ray was normal.  An MRI showed a small tear of the posterior horn of the medial meniscus, slight increase in the amount of fluid in the suprapatellar bursa, and some thinning of the patellar cartilage.

The Board further finds the issues of entitlement to service connection for a right knee disability and right and left hip disabilities must be remanded as the Veteran has argued that the conditions could be secondary to his left knee disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the June 2014 VA examiner, or another suitably qualified examiner, as to whether it is at least as likely as not that the Veteran's left knee disability is related to his service.  The examiner should specifically address the private July 2005 x-ray that showed mild degenerative joint disease and January 2006 MRI that showed imaging consistent with a small medial meniscus tear.  A new examination is not necessary unless the examiner determines one is needed.

The examiner should also opine as to whether the Veteran's right and left hip disabilities and/or his right knee disability are secondary to his left knee disability.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


